7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Russell CLAY, JR., Petitioner-Appellant,v.EDWARD W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 92-7112.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 14, 1993.Decided:  October 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Albert Russell Clay, Jr., Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, for Appellee.
E.D.Va.
AFFIRMED
Before WIDENER, HALL, and MURNAGHAN, Circuit Judges.
PER CURIAM:

OPINION

1
Albert Russell Clay, Jr., a Virginia prisoner, seeks to appeal from the order of the district court adopting the magistrate judge's report and denying relief on his petition under 28 U.S.C.s 2254 (1988).  Clay pled guilty to and was convicted under two separate indictments in state court charging conspiracy to commit malicious wounding.  He raised several claims in his petition, including a double jeopardy challenge and several allegations of ineffective assistance of counsel.  The district court found some of his claims procedurally barred and others meritless.  Our review of the record reveals that this appeal is without merit.  Consequently, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Clay v. Murray, No. CA-92-230-N (E.D. Va.  Sept. 30, 1992).


2
In light of this disposition, we deny Clay's motion for release on bail pending appeal.  We deny Clay's motion to supplement the record and his motion to proceed on appeal and deconsolidate appeals.  We deny Clay's Motion to Clarify and Motion to Replace Supplemental Brief for Original Brief and because the time for briefing expired several months before the supplemental brief was filed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED